Citation Nr: 0909763	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent disabling for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1970.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision, which increased 
the Veteran's rating for PTSD from 30 percent disabling to 50 
percent disabling, effective December 26, 2006.  The Veteran 
appealed the assigned rating.  

In October 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
consideration.


FINDING OF FACT

The Veteran's PTSD manifests with symptoms of exaggerated 
startle response, anger, irritability, isolation, sleep 
disturbance, stimuli avoidance, and hypervigilance; however, 
there is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittent 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation, and negligent 
personal appearance and hygiene.,   


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter dated in January 2007 fully satisfied the duty to 
notify provisions for elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Quartuccio, at 187.  In order to 
satisfy the first Quartuccio element for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  Further, if 
the diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Florez v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   
 
Following the Board's October 2008 remand, the Veteran was 
provided with Vazquez-Flores compliant notice for his PTSD 
claim in a November 2008 letter.  The Veteran responded 
promptly, in November 2008, that he had no further evidence 
to submit.  The claim was readjudicated and a supplemental 
statement of the case (SSOC) was provided to the Veteran in 
December 2008.  The Board finds that any error related to 
Vazquez-Flores notice is harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
March 2007.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2007 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

In October 2008, the Board remanded the case, in part, to 
obtain additional medical records used in assessing the GAF 
score of 43.  In letters day November 2008 and January 2009, 
the RO requested the Veteran to authorize VA to obtain these 
records from the private treating psychologist.  Instead, the 
Veteran indicated, in a November 2008 signed VCAA response, 
that he had submitted all the evidence to support his claim.  
VA has repeatedly tried to assist the Veteran in developing 
his claim and cannot alone obtain private medical records.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991)(While VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street).  As such, the Board is 
constrained to review only what is in the claims file.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).
II.	Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling thereafter under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.

According to DSM-IV, a GAF score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co--workers)."  Id.  A GAF 
score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

The Veteran was assessed with a GAF score of 55 from a 
private treating physician in September 2006 and during a 
March 2007 VA examination.  A private treating psychologist 
assessed him with a GAF score of 43 in December 2006.  These 
scores are divergent and show impairment of social and 
industrial adaptability ranging from moderate to serious 
symptoms.  

It appears from the record that the Veteran submitted to 
intermittent private psychiatric therapy from October 2006 to 
May 2007.  Private treatment notes show that during 2006 to 
2007, the Veteran complained of memory impairment as well as 
feelings of anxiety and distress.  He was treated with 
medication.  

In a September 2006 private treatment report, his physician 
assessed the Veteran's PTSD.  The Veteran reported worsening 
of depression symptoms with poor sleep, low energy, increased 
anxiety and restlessness, loss of interest in activities, 
increased forgetfulness, anger and verbal fighting.  He also 
reported periods of sadness, crying spells, and passing 
thoughts of suicide.  During the mental status examination, 
the examiner observed an anxious mood, stable affect, good 
eye contact, coherent, goal-directed, and spontaneous thought 
processes.  The Veteran denied active suicidal or homicidal 
ideation, hallucinations, or delusions.  The examiner noted 
that the Veteran had good insight and judgment, and gave him 
a GAF score of 55.  

In a December 2006 private psychological opinion, Dr. B., the 
Veteran completed the Minnesota Multiphasic Personality 
Inventory-2 test, which indicated that he was experiencing a 
high degree of stress.  He appeared intense, anxious, and 
distressed, and reported feeling insecure, inadequate, angry, 
and argumentative.  The examiner reported a highly elevated 
score of 95 on the "PK scale" (a measure of PTSD).  She 
assessed the Veteran with severe PTSD and gave him a GAF 
score of 43.  

During a March  2007 VA examination, the Veteran reported 
that his PTSD symptoms consisted of exaggerated startle 
response, anger, irritability, isolation, sleep disturbance, 
avoidance of stimuli, and hypervigilance.  Socially, the 
Veteran reported having few relationships or recreational 
pursuits.  He reported spending time with his wife and dog, 
cooking, and doing yard work.  He was married five times with 
his current marriage lasting for over 10 years.  He reported 
that he had a daughter and son from his current marriage, and 
two sons from a previous marriage.  The Veteran reported that 
he held 14 jobs since 2002 and opined that his high job 
turnover was due to inappropriate behavior, poor social 
interaction, and difficulty following instruction.  However, 
it was noted that the Veteran was presently employed, and 
that, while his PTSD symptoms produced reduced reliability 
and productivity, his symptoms did not result in total 
occupational and industrial impairment.  The examiner 
assessed him with chronic PTSD and gave him a GAF score of 
55.  

Observing that he was psychiatrist and not a psychologist, 
the examiner that his interpretation of the December 2006 
report and referenced testing could be in accurate.  He asked 
that the file be reviewed by a VA psychologist to obtain a 
better understanding of the report from Dr. B.  In a 
consultation report dated in April 2007, a VA psychologist 
indicated that he had reviewed the medical record, to include 
the report from Dr. B, and that he could not infer why she 
had assessed the Veteran with a GAF score of 43.  He stated 
that he could draw no conclusions as to the Veteran's level 
of functioning without being able to review and interpret the 
raw test data.  As noted above, the RO/AMC made multiple 
attempts to obtain the testing data from Dr. B. and was 
unsuccessful.

The Veteran's various GAF scores show divergent opinions on 
the Veteran's impairment of social and industrial 
adaptability.  While the private psychologist is competent to 
render an opinion as to the Veteran's disability, as noted 
above, the assessment of the GAF score of 43 is unsupported 
by additional medical records contained in the file and the 
Veteran has not assisted in the development of his claim.  As 
such, the Board must rely on the evidence in the claims file 
and takes note of the April 2007 consultation note wherein 
the VA psychologist indicated that he could not infer from 
the records why the Veteran had been assessed with such a low 
GAF score.  Indeed, the March 2007 psychiatric report 
strongly suggests that the GAF score of 43 was incongruous 
with his findings.  Moreover, despite the divergent GAF 
scores, a review of the record reflects a finding that the 
Veteran's symptoms fall within the "moderate" range of GAF 
scores.  

The record also reflects that the Veteran's PTSD symptoms do 
not comport with a rating in excess of 50 percent.  There is 
no evidence that the Veteran's occupational and social 
impairment is due to suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittent 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, or negligent 
personal appearance and hygiene.  See 38 C.F.R. § 4.130.

While the record shows that he has difficulty retaining a 
job, has little social interaction, and has been married 
numerous times in the past, it also reveals that he has been 
in the same relationship with his current wife for over ten 
years.  He is also presently working in the sales field.  The 
Veteran is able to maintain his appearance and hygiene.  He 
is capable of cooking, doing yard work and occasionally 
playing golf.  Further, the evidence shows that the Veteran 
has goal-oriented thought processes, good insight and notable 
judgment.  The Board finds that the preponderance of the 
evidence is against a finding that the Veteran's symptoms 
have manifest to a level warranting a 70 percent rating or 
higher.  See 38 C.F.R. § 4.130.

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have adversely 
effected his life.  However, the majority of his symptoms 
fall within the range of 50 percent rating.  Therefore, the 
Board finds that the criteria for a rating in excess of 50 
percent are not met.  See 38 C.F.R. § 4.130, supra.

In claims for increased rating, VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 
(2007). The Board has considered all evidence of severity 
since the claim for increase was filed in November 2007.  The 
Board's adjudication of this claim therefore satisfies the 
requirements of Hart.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for mental 
disorder shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the Veteran's PTSD itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent disabling for 
PTSD is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


